1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    Office of the Federal Defender
     801 I Street, 3rd Floor
5    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
6
     Attorneys for
7    OMAR AMEEN
8
                             IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   IN THE MATTER OF THE                     )   Case No. 2:18-mj-152 EFB
     EXTRADITION OF OMAR                      )
12   ABDULSATTAR AMEEN TO THE                 )   [proposed] ORDER GRANTING SUBPOENAS
     REPUBLIC OF IRAQ,                        )   UNDER 18 U.S.C. § 3191
13                                            )
                                              )   Judge: Hon. Edmund F. Brennan
14
15
16      As stated on the record in the hearing on February 4, 2019, the Court hereby GRANTS the
17   defense request for Subpoenas under 18 U.S.C. § 3191 as to the following companies: Apple,
18
     Facebook, Skype, WhatsApp, and Yahoo.
19
20   IT IS SO ORDERED.
21
     DATED: February 5, 2019
22
23
24
25
26
27
28



     [proposed] ORDER – US v. Ameen
